           Case 1:11-vv-00051-UNJ Document 162 Filed 02/06/19 Page 1 of 3




       In the United States Court of Federal Claims
                                    OFFICE OF SPECIAL MASTERS
                                         Filed: January 8, 2019

* * * * * * * * * * * * * * * * * * *                                     UNPUBLISHED
B.A.,                               *
                                    *                                     No. 11-51V
                  Petitioner,       *
v.                                  *                                     Special Master Gowen
                                    *
SECRETARY OF HEALTH                 *                                     Petitioner’s Motion for Redaction;
AND HUMAN SERVICES,                 *                                     Entitlement Ruling; Case Caption.
                                    *
                  Respondent.       *
* * * * * * * * * * * * * * * * * * *

Lisa A. Roquemore, Rancho Santa Margarita, CA, for petitioner.
Jennifer L. Reynaud, United States Department of Justice, Washington, DC, for respondent.

                  RULING ON PETITIONER’S MOTION FOR REDACTION1

        On January 20, 2011, B.A. (“petitioner”) filed a claim in the National Vaccine Injury
Compensation Program (“Vaccine Act” or the “Program”).2 Petitioner received a second dose of
the Gardasil vaccination for human papillomavirus (“HPV”) (referred to hereafter as “the HPV
vaccine”) on January 23, 2008 and a third dose on June 3, 2008. Petitioner alleges that as a
result of these vaccines, she suffered severe, chronic headaches and various other sequelae.
Amended Petition at 1. On December 6, 2018, I issued a ruling that petitioner had demonstrated
her entitlement to compensation (ECF No. 153) (“the Entitlement Ruling”). Petitioner has now
requested, pursuant to Vaccine Rule 18(b), that I redact her name throughout the ruling to protect
her privacy. Motion for Redaction dated December 18, 2018 (ECF No. 155). For the reasons
stated below, I hereby grant petitioner’s motion.



1
  Pursuant to the E-Government Act of 2002, see 44 U.S.C. § 3501 note (2012), because this opinion contains a
reasoned explanation for the action in this case, I intend to post it on the website of the United States Court of
Federal Claims. The court’s website is at http://www.uscfc.uscourts.gov. In light of my conclusion below, I intend
to post this decision with the redacted caption shown above. To the extent that petitioner would seek further
redaction of this ruling, petitioner has 14 days to file a motion requesting redaction “of any information furnished by
that party: (1) that is a trade secret or commercial or financial in substance and is privileged or confidential; or (2)
that includes medical files or similar files, the disclosure of which would constitute a clearly unwarranted invasion
of privacy.” Vaccine Rule 18(b). “An objecting party must provide the court with a proposed redacted version of
the decision.” Id.
2
 The National Vaccine Injury Compensation Program is set forth in Part 2 of the National Childhood Vaccine
Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended, 42 U.S.C. §§ 300aa-10 to 34 (2012).
All citations in this decision to individual sections of the Vaccine Act are to 42 U.S.C. § 300aa.
           Case 1:11-vv-00051-UNJ Document 162 Filed 02/06/19 Page 2 of 3



      I.    Procedural History

         Petitioner filed the present motion on December 18, 2018. She requests that her first
name and her full name be reduced to her initials in the ruling on entitlement. She notes that the
ruling details her medical history before and after the vaccinations in question, including how
she saw a psychiatrist and a neuropsychologist. She avers that this information is not currently
known by her family (except her mother), her friends, and the public. She avers that disclosure
of this information would be personally embarrassing, as well as an unwarranted invasion of
privacy.

        On December 19, 2018, respondent filed a response to petitioner’s motion for redaction
(ECF No. 156). After summarizing the relevant case law, respondent concludes: “Respondent
does not believe it is appropriate to advocate in favor of disclosure of a petitioner’s information
in any particular case, including this one, but rather defers to the special master’s judgment as to
whether petitioner’s Motion should be granted, applying the analytical framework discussed
above.” Response at 5. Petitioner has not filed a reply. This matter is ripe for adjudication.

     II.    Discussion

         The Vaccine Act, section 12(d)(4)(B), provides that information concerning “medical
files and other files” may redacted if its disclosure “would constitute a clearly unwarranted
invasion of privacy.” Id. What constitutes a “clearly unwarranted invasion of privacy” requires
balancing petitioner’s “right of privacy against the public purpose of the Vaccine Act.” W.C. v.
Sec’y of Health & Human Servs., 100 Fed. Cl. 440, 460 (2011). While a petitioner has an
interest in keeping sensitive medical or other embarrassing information private, the public has an
interest in disclosure so as to increase public awareness of vaccine and medical conditions they
may or may not cause. Id. at 461. In other words, sensitive information is often the subject of
the litigation, and “in cases where sensitive information is the subject of the dispute, that
information is routinely disclosed, to enable the reader to follow and understand the decision
maker’s rationale.” Castagna v. Sec’y of Health & Human Servs., 2011 WL 4348135, *13 (Fed.
Cl. Spec. Mstr. Aug. 25, 2011).

        However, in W.C., the Federal Circuit held that disclosure of a petitioner’s name is not
necessary to effectuate the underlying purpose of the Vaccine Act’s public disclosure
requirements. In W.C., the court concluded that while disclosure of information linking
petitioner to his injury does not necessarily constitute an “unwarranted invasion of privacy,”
“where [t]here is no relevant public purpose to be weighed against [a] threatened invasion[,] . . .
any invasion of privacy threatened by disclosure . . . is ‘clearly unwarranted.’” W.C., 100 Fed.
Cl. at 461 (emphasis original) (quoting Federal Labor Relations Auth. V. United States Dep’t of
Veterans Affairs, 958 F.2d 503, 513 (2nd Cir. 1992)).

        Here, I agree with the rationale expressed in W.C. Petitioner has asserted an adequate,
understandable interest in avoiding disclosure of her full name in connection with her medical
history. Her full name does not bear on public awareness of vaccines and the medical conditions
they may or may not cause. Nor does her full name bear on a reader’s ability to understand the
rationale for entitlement of this claim.



                                                  2
           Case 1:11-vv-00051-UNJ Document 162 Filed 02/06/19 Page 3 of 3



        Accordingly, I will grant petitioner’s motion for redaction of the entitlement ruling. I
will similarly redact the case caption. Petitioner will be referred to only as B.A. going forward.3

    III.      Conclusion

        For the reasons set forth above, I hereby determine that petitioner has established grounds
for redaction of her name in the ruling on entitlement and going forward. Her motion is hereby
GRANTED.

         The Clerk of the Court is directed to change the case caption to the following:

* * * * * * * * * * * * * * * * * * *
B.A.,                               *
                                    *                                     No. 11-51V
                  Petitioner,       *
v.                                  *                                     Special Master Gowen
                                    *
SECRETARY OF HEALTH                 *
AND HUMAN SERVICES,                 *
                                    *
                  Respondent.       *
* * * * * * * * * * * * * * * * * * *

       Additionally, prior to posting the ruling on entitlement onto the Court’s website, I will
reduce petitioner’s name to her initials.

         IT IS SO ORDERED.

                                                                          s/ Thomas L. Gowen
                                                                          Thomas L. Gowen
                                                                          Special Master




3
  Although petitioner’s motion for redaction did not request this additional relief, I find it appropriate and necessary
to preserve her privacy going forward. Since petitioner has been found entitled to compensation, it is certain there
will be additional public decisions going forward that address the nature of petitioner’s injury and her claim – at a
minimum, a decision awarding damages. There is good reason to conclude that the rationale discussed in this
opinion will continue to apply to any and all subsequent opinions issued in this case. In that context and given the
limited nature of petitioner’s request for redaction, amending the case caption will eliminate repetitive motion
practice and help to prevent any inadvertent disclosure by the Court or inadvertent waiver of redaction by the
parties.

                                                            3
